FORM OF AMERICAN BEACON FUNDS INVESTMENT ADVISORY AGREEMENT AGREEMENT made this day of December, 2009 by and between American Beacon Advisors, Inc., a Delaware Corporation (the "Manager"), and Standish Mellon Asset Management Company LLC (the "Adviser"); WHEREAS, American Beacon Funds (the "Trust"), a Massachusetts Business Trust, is an open-end, diversified management investment company registered under the Investment Company Act of 1940, as amended, consisting of several series (portfolios) of shares, each having its own investment policies; and WHEREAS, Manager represents and warrants that it is an investment advisor under the Investment Advisors Act of 1940, as amended; and WHEREAS, the Trust has retained the Manager as the Administrator of the Trust to provide the Trust with business and asset management services, subject to the control of the Board of Trustees; and WHEREAS, the Trust's agreement with the Manager permits the Manager to delegate to other parties certain of its asset management responsibilities; and WHEREAS, the Manager desires to retain the Adviser as a sub-advisor to a series of the Trust to render investment management services to the Trust with respect to certain of its investment portfolios and such other investment portfolios as the Trust and the Adviser may agree upon and so specify in the Schedule(s) attached hereto (collectively the "Portfolios") and as described in the Trust's registration statement on Form N-1A as amended from time to time, and the Adviser is willing to render such services. NOW, THEREFORE, in consideration of mutual covenants herein contained, the parties hereto agree as follows: 1. Duties of the Adviser. The Manager employs the Adviser to manage the investment and reinvestment of such portion, if any, of the Portfolios' assets as is designated by the Manager from time to time, and, with respect to such assets, to continuously review, supervise, and administer the investment program of the Portfolios, to determine in the Adviser's discretion the securities to be purchased or sold, to provide the Manager and the Trust with records concerning the Adviser's activities which the Trust is required to maintain, and to render regular reports to the Manager and to the Trust's officers and Trustees concerning the Adviser's discharge of the foregoing responsibilities.The Adviser shall discharge the foregoing responsibilities subject to the Manager's oversight and the control of the officers and the Trustees of the Trust and in compliance with such policies as the Trustees may from time to time establish, and in compliance with the objectives, policies, and limitations for each such Portfolio set forth in the Trust's current registration statement as amended from time to time and applicable laws and regulations.The Adviser accepts such employment and agrees to render the services for the compensation specified herein and to provide at its own expense the office space, furnishings and equipment and the personnel required by it to perform the services on the terms and for the compensation provided herein.With respect to any of the portfolio assets allocated for management by the Adviser, the Manager shall make the decisions with respect to that portion of assets which the Adviser deems should be invested in short-term money market instruments.The Manager agrees to provide this service.The Manager will instruct the Trust's Custodian(s) to hold and/or transfer the Portfolios' assets in accordance with Proper Instructions received from the Adviser.(For this purpose, the term "Proper Instructions" shall have the meaning(s) specified in the applicable agreement(s) between the Trust and its custodian(s).)The Adviser will not be responsible for the cost of securities or brokerage commissions or any other Trust expenses except as specified in this Agreement. 2. Portfolio Transactions. The Adviser is authorized to select the brokers or dealers (including, to the extent permitted by law and applicable Trust guidelines, the Adviser or any of its affiliates) that will execute the purchases and sales of portfolio securities for the Portfolios and is directed to use its bestefforts toobtainbest execution as described in the Trust's current registration statement as amended from time to time.In selecting brokers or dealers, the Adviser may give consideration to factors other than price, including, but not limited to, research services and market information.Any such services or information which the Adviser receives in connection with activities for the Trust may also be used for the benefit of other clients and customers of the Adviser or any of its affiliates.The Adviser will promptly communicate to the Manager and to the officers and the Trustees of the Trust such information relating to portfolio transactions as they may reasonably request. 3. Voting Rights. The Trust will exercise voting rights on any assets held in the Portfolios. 4. Compensation of the Adviser. For the services to be rendered by the Adviser as provided in Sections 1 and 2 of this Agreement, the Manager shall pay to the Adviser compensation at the rate specified in Schedule(s) attached hereto and made a part of this Agreement.Such compensation shall be paid to the Adviser quarterly in arrears, and the Manager shall calculate the fee by applying the annual percentage rate(s) as specified in the attached Schedule(s) to the average daily assets of the specified Portfolios during the relevant quarter.Solely for the purpose of calculating the applicable annual percentage rates specified in the attached Schedule(s), there shall be included such other assets as are specified in said Schedule(s). The Adviser agrees :(1) that the fee schedulein basis points for managing Treasury Inflation Protected Securities (“TIPS”) assets of the Trust or any of its affiliates or subsidiaries will not exceed the fee schedule in basis points charged by the Adviser to any subsequent TIPS client with an account of the same or smaller size ;and (2) that the actual annual dollar fee paid by any other TIPS client of the same or larger size for whom the Adviser provides investment advisory services under an asset based fee arrangement (i.e., not a performance fee arrangement) will not be less than the actual annual dollar fee paid by the Manager.In the event that the fee charged to the Manager exceeds the fee charged to an account described in (1) or (2) above, the fee charged to the Manager shall automatically be reduced to match the fee charged to such other account from the time such fee is charged to such other account. 5. Other Services. At the request of the Trust or the Manager, the Adviser in its discretion may make available to the Trust office facilities, equipment, personnel, and other services.Such office facilities, equipment, personnel and services shall be provided for or rendered by the Adviser and billed to the Trust or the Manager at a price to be agreed upon by the Adviser and the Trust or the Manager. 6. Reports. The Manager (on behalf of the Trust) and the Adviser agree to furnish to each other, if applicable, current prospectuses, proxy statements, reports to shareholders, certified copies of their financial statements, and such other information with regard to their affairs as each may reasonably request. 7. Status of Adviser.
